           Case 1:20-cv-00630-DAD-GSA Document 18 Filed 07/07/20 Page 1 of 1



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                            EASTERN DISTRICT OF CALIFORNIA
 6

 7
       ALLEN HAMMLER,                           1:20-cv-00630-DAD-GSA-PC
 8
                              Plaintiff,        ORDER DENYING PLAINTIFF’S MOTION
 9                                              FOR COURT ORDER AS PREMATURE
                  v.
10                                              (ECF No. 17.)
       STATE OF CALIFORNIA, et al.,
11
                              Defendants.
12

13

14
            Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
15
     with this civil rights action pursuant to 42 U.S.C. § 1983. On May 5, 2020, Plaintiff filed the
16   Complaint commencing this action. (ECF No. 1.)
17          On July 6, 2020, Plaintiff filed a motion for a court order requiring defendants to show
18   cause why Plaintiff’s motion for preliminary injunctive relief, filed on May 18, 2020, should not
19   be granted. (ECF No. 17.) Plaintiff’s motion for a court order directed to defendants is premature
20   because to date none of the defendants have appeared in this action. Therefore, Plaintiff’s motion
21   shall be denied as premature.
22          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for a court order, filed
23   on July 6, 2020, is DENIED as premature.
24
     IT IS SO ORDERED.
25

26      Dated:     July 7, 2020                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
